Citation Nr: 1438684	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  08-22 966A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the postoperative residuals of a ganglion cyst of the left ankle.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 2003 to July 2003 and from October 2003 to March 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This case was remanded for additional development in July 2012.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary before the issue of entitlement to service connection for the postoperative residuals of a ganglion cyst of the left ankle is decided.

By way of background, the Board notes that, in January 2007, the Veteran underwent an excisional biopsy of a left ankle lesion, and the post-operative diagnosis was ganglion cyst, left ankle.

In an October 2009 statement, the Veteran's representative contends that during service the Veteran's moving over "rough terrain and insufficient physical support provided by military uniforms in support of [the Veteran's] ankles" caused the Veteran's left ankle ganglion cyst.  Additionally, in an April 2012 statement, the Veteran's representative contends that the Veteran consistently reported his left ankle ganglion cyst as "beginning as a small thing in service but growing size and becoming a problem by late 2006."  The Veteran's representative also alleges that arthritis is a risk factor for ganglion cysts and that arthritis was found in both of the Veteran's feet.

After a review of the record, it appears that the Veteran's VA medical records may not be complete.  While the Board notes that the claims file contains VA podiatry treatment records from August and October 2008, there does not appear to be records indicating arthritis in the Veteran's bilateral feet.  Further, a November 2008 rating decision, involving other foot issues, indicates that part of the evidence reviewed for that decision was a "C&P examination report from the Columbia VA Medical Center, dated October 20, 2008."  However, it does not appear that such report is currently associated with the claims file.

Also, in his August 2008 substantive appeal, the Veteran alleges that a VA podiatrist stated that there was a recurrence of his left ankle ganglion cyst, but it does not appear that treatment records including such statement are currently associated with the claims file.  Therefore, the Board finds that VA medical records, to include podiatry treatment records and the October 2008 VA examination report, should be obtained on remand.

While the Veteran was afforded a VA examination in August 2012, the Board finds that a new medical opinion, that considers the contentions mentioned above and any missing and relevant ongoing VA medical records, should be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated the Veteran for his left ankle ganglion cyst and associated foot conditions.  After securing any necessary releases, request any records identified that are not duplicates of those contained in the claims file.  Specifically, obtain all relevant treatment records from any VA podiatrist that treated the Veteran and the VA examination report dated October 20, 2008.  If any requested records are unavailable, then the file should be annotated as such, and the appellant should be so notified.

2.  After associating the above records, if any, with the claims file, forward the claims file to a physician with appropriate qualifications to provide an opinion regarding the question below.  The claims file, including any electronic files, must be made available to and reviewed by the examiner.  If a new examination is deemed necessary, then the Veteran should be scheduled for one.  The physician should explain the medical basis for the conclusions reached.

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's left ankle ganglion cyst that was removed in January 2007 incurred in service or is otherwise related to service, even if it has since resolved.

Consideration should be given to the Veteran's following contentions: (i) that the left ankle ganglion cyst started small and grew to a size that warranted medical attention approximately 8 months after his separation from service, (ii) that the Veteran's moving over rough terrain and insufficient physical support provided by military uniforms caused the Veteran's left ankle ganglion cyst, and (iii) that arthritis is a risk factor for ganglion cysts.

3.  Finally, after the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

